Citation Nr: 9927697	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to an effective date earlier than June 6, 
1984, for the grant of service connection for osteoarthritis 
with limitation of motion of the lumbar spine as secondary to 
the service-connected disability of residuals of shell 
fragment wound to Muscle Groups (MG) XIV, XVII, XIX, with 
impaired spinal motion, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to an effective date earlier than June 6, 
1984, for the grant of a 50 percent evaluation for residuals 
of shell fragment wound to MG XIV, XVII, and XIX, with 
impaired spinal motion.  



REPRESENTATION

Appellant represented by:	James C. McKay, Esq.  



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating determination of 
the Albuquerque Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

In September 1993, the veteran's attorney raised the issues 
of clear and unmistakable error (CUE) in December 1951 and 
October 1954 rating determinations.  The December 1951 rating 
decision increased the evaluation for the residuals of a 
gunshot wound with damage to MG 5319.  The October 1954 
decision denied entitlement to service connection for a back 
disability, and confirmed the 10 percent evaluation for 
residuals of the gunshot wound.

In August 1994, the veteran's attorney again raised the 
issues of CUE in 1951 and 1954 rating determinations, and 
also in an August 1987 Board decision which denied 
entitlement to service connection for degenerative joint 
disease of the lumbar spine, as secondary to shell fragment 
wounds of the low back; an evaluation in excess of 20 percent 
for shell fragment wounds of the low back; and a compensable 
evaluation for shell fragment wound residuals of the left 
hand.  

In March 1995, the Deputy Vice Chairman of the Board by 
Direction of the Chairman, issued an Order for 
Reconsideration as to the issues of entitlement to service 
connection for degenerative joint disease of the lumbar 
spine, as secondary to shell fragment wounds of the low back, 
and an increased evaluation for shell fragment wound 
residuals of the low back.  

In June 1995, the Board remanded this matter on the two 
issues ordered for reconsideration.  In the introduction 
portion of the remand, the Board noted that the veteran's 
attorney had raised the issues of CUE in December 1951 and 
October 1954 rating decisions and indicated that the RO 
should address these issues.  

In an October 1995 rating determination, the RO found that 
the December 1951 rating determination was not clearly and 
unmistakably erroneous in denying entitlement to service 
connection for a disability of the left lower extremity; that 
the December 1951 rating determination was not clearly and 
unmistakably erroneous in denying entitlement to a 
compensable evaluation for residuals of shell fragment wounds 
of the low back effective the date of discharge from service; 
and that the October 1954 rating decision was not clearly and 
unmistakably erroneous in denying entitlement to service 
connection for bilateral hearing loss.  

In July 1996, the RO informed both the veteran and his 
attorney of the CUE denials made in the October 1995 rating 
determination.  

In October 1996, the Board remanded this matter for 
additional development with regard to only those issues under 
reconsideration by the Board.  

In an August 1997 rating determination, the RO granted 
service connection for osteoarthritis with limitation of 
motion of the lumbar spine and assigned a 40 percent 
disability evaluation, with an effective date of June 6, 
1984.  It also increased the veteran's disability evaluation 
for his residuals of a shell fragment wound to Muscle Groups 
XIV, XVII, and XIX, with impaired spinal motion from 20 to 50 
percent with an effective date of June 6, 1984.  

In October 1997, the veteran's attorney expressed 
disagreement with the assigned effective dates.  He again 
raised the issue of CUE in previous rating determinations.  
In March 1998, the RO informed the veteran that CUE had been 
addressed in the October 1995 rating determination and that 
no notice of disagreement was received within one year of the 
July 1996 notification to the veteran of the October 1995 
rating determination.  In May 1998, the veteran's 
representative filed a notice of disagreement with the March 
1998 notice from the RO that a timely notice of disagreement 
had not been filed.  

The RO has not issued a statement of the case in response to 
the notice of disagreement.  This issue must be remanded to 
the RO for the issuance of a statement of the case.  Ledford 
v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 
F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 
(1998). 

A decision as to the claims of CUE could have an impact on 
the developed claims for an earlier effective date.  An 
adverse decisions as to the issues developed for appellate 
consideration could have a significant impact on the claims 
of CUE, should the RO determine that the veteran had 
submitted a timely notice of disagreement.  The Court has 
said that where additional issues have been raised, but not 
certified, which are "inextricably intertwined," appellate 
action prior to development by the originating agency of all 
intertwined issues would be premature.  See EF v. Derwinski, 
1 Vet. App. 324 (1991); Harris v. Derwinski, 1 Vet. App. 180 
(1991); Meyers v. Derwinski, 1 Vet. App. 127 (1991).

To ensure that VA has complied with the requirements of due 
process, the case is REMANDED to the RO for the following 
development:

1.  The RO should issue a statement of 
the case with regard to the issue of 
whether a timely notice of disagreement 
was received in relation to the October 
1995 rating determination that there was 
no CUE in December 1951 and Octose r1954 
rating decisions.  The veteran and his 
representative should be advised of the 
requirements necessary to perfect a 
timely appeal.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to an effective date earlier 
than June 6, 1984, for the grant of 
service connection for osteoarthritis 
with limitation of motion of the lumbar 
spine as secondary to the service-
connected disability of residuals of 
shell fragment wound to Muscle Group XIV, 
XVII, XIX, with impaired spinal motion, 
and entitlement to an effective date 
earlier than June 6, 1984, for the grant 
of a 50 percent evaluation for residuals 
of shell fragment wound to Muscle Group 
XIV, XVII, and XIX, with impaired spinal 
motion.  

If otherwise in order, the case should then be returned to 
the Board for further appellate consideration of those issues 
for which a valid substantive appeal has been submitted.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



